 

 Exhibit 10.1
 
ASSET SALE AND PURCHASE AGREEMENT
 
             This ASSET SALE AND PURCHASE AGREEMENT (together with all Exhibits
attached hereto, as any of the foregoing may be amended, consolidated,
supplemented or otherwise modified from time to time, this “Agreement”) is made
and entered into as of the 5th day of December, 2018 (the “Execution Date”), by
and between PROTEA BIOSCIENCES, INC., a Delaware corporation, and PROTEA
BIOSCIENCES GROUP, INC., a Delaware corporation (collectively, the “Seller”),
and AZURRX BIOPHARMA, INC., a Delaware corporation (“Buyer” or “AzurRx”). Seller
and Buyer are each sometimes referred to individually herein as a “Party”, and
collectively as the “Parties”.
 
RECITALS:
 
WHEREAS, Seller is engaged primarily in the business of developing and
commercializing life science technologies, products and services focused on
protein characterization, proteomics, metabolomics and small molecule analysis;
 
WHEREAS, on December 1, 2017 (the “Petition Date”), the Seller filed a voluntary
petition for relief under Chapter 11 of the United States Code, 11 U.S.C. § 101
et seq. (as amended and in effect as of the Petition Date, the “Bankruptcy
Code”) in the United States Bankruptcy Court for the Northern District of West
Virginia (the “Bankruptcy Court”), said petition being jointly administered at
Bankruptcy Case No. 17-01200 (the “Bankruptcy Case”);
 
WHEREAS, the Buyer desires to purchase from Seller, and the Seller desires to
sell to Buyer, the Purchased Assets (each as hereinafter defined) owned by the
Seller, all in accordance with and subject to the terms and conditions of this
Agreement (the “Transaction”);
 
WHEREAS, the Seller has determined that it is advisable, and in the best
interests of its estate and creditors, to designate Buyer and to consummate the
transactions provided for herein pursuant to a Final Order (as hereinafter
defined) of the Bankruptcy Court to be entered in the Bankruptcy Case pursuant
to, among other provisions, Section 105, 363(b), 363(f), and 365 of the
Bankruptcy Code, authorizing the sale of the Purchased Assets as contemplated
herein (the “Sale Order”);
 
NOW, THEREFORE, in consideration of the foregoing premises and of the mutual and
independent covenants, promises and undertakings hereinafter set forth, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, and intending to be legally bound, the Parties
hereto agree as follows:
ARTICLE I.
Recitals, Definitions and Certain Usages
 
1.1 Recitals. The foregoing recitals are adopted by reference and made a part of
this Agreement as though fully restated herein.
 
1.2 Definitions. The following words and phrases, when and where used in this
Agreement, shall have the meanings ascribed to them as follows:
 
(a) “Agreement” means this Asset Sale and Purchase Agreement (including the
Exhibits), as the same may, from time to time, be amended, modified,
consolidated or supplemented in accordance with its terms.
 
 
-1-

 
 
(b) “Auction Sale” means the auction for the sale of the Purchased Assets
conducted pursuant to the Bankruptcy Code which shall be subject to higher and
better offers as approved by the Bankruptcy Court.
 
(c) “Bankruptcy Case” has the meaning ascribed to such term in the second
WHEREAS clause set forth in the recitals to this Agreement.
 
(d) “Bankruptcy Code” has the meaning ascribed to it in the second WHEREAS
clause set forth in the recitals to this Agreement, and shall include any
amendment thereto from time to time after the Execution Date.
 
(e) “Bankruptcy Court” has the meaning ascribed to it in the second WHEREAS
clause set forth in the recitals to this Agreement.
 
(f) “Buyer” has the meaning ascribed to it in the introductory paragraph.
 
(g) “Closing” has the meaning ascibed to it in Section 2.1.
 
(h) “Closing Conditions” has the meaning ascribed to it in Section 6.3.
 
(i) “Closing Date” has the meaning ascribed to it in Section 2.1.
 
(j) “Committee” means the committee of unsecured creditors in the Bankruptcy
Case.
 
(k) “Consideration” has the meaning ascribed to it in Section 2.3.
 
(l) “Encumbrances” has the meaning ascribed to it in Section 2.7.
 
(m) “Excluded Liabilities” has the meaning ascribed to it in Section 2.2(b).
 
(n) “Final Order” means an order or judgment of the Bankruptcy Court entered by
the Clerk of the Bankruptcy Court on the docket in the Bankruptcy Case which has
not been reversed, vacated or stayed and as to which (a) the time to appeal,
petition for certiorari or move for a new trial, re-argument or rehearing has
expired and as to which no appeal, petition for certiorari or other proceeding
for a new trial, re-argument or rehearing shall then be pending, or (b) if an
appeal, writ of certiorari, new trial, re-argument or rehearing thereof has been
sought, such order or judgment of the Bankruptcy Court shall have been affirmed
by the highest court to which such order was appealed or certiorari shall have
been denied or a new trial, re-argument or rehearing shall have been denied or
resulted in no modification of such order and the time to take any further
appeal, petition for certiorari or move for a new trial, re-argument or
rehearing shall have expired; provided, however, that the possibility that a
motion under Rule 60 of the Federal Rules of Civil Procedure, or any analogous
rule under the Federal Rules of Bankruptcy Procedure and/or the local rules of
the Bankruptcy Court, may be filed relating to such order shall not cause such
order not to be a Final Order.
 
(o)  “Initial Deposit” means Buyer’s initial deposit of Fifty Thousand Dollars
($50,000.00) for the Purchased Assets.
 
 
 
-2-

 
 
(p) “Legal Proceeding” means any claim, Liability, action, complaint, suit,
litigation, arbitration, appeal, petition, demand, inquiry, hearing, proceeding,
investigation or other dispute, whether civil, criminal, administrative or
otherwise, at law or in equity, by or before any governmental body or any third
person, and any appeal from any of the foregoing.
 
(q) “Liability” means any debt, adverse claim, liability, duty, responsibility,
obligation, commitment, assessment, cost, expense, loss, expenditure, charge,
fee, penalty, fine, contribution or premium of any kind or nature whatsoever,
whether known or unknown, asserted or unasserted, absolute or contingent, direct
or indirect, accrued or unaccrued, liquidated or unliquidated, or due or to
become due, and regardless of when sustained, incurred or asserted or when the
relevant events occurred or circumstances existed, including all costs and
expenses relating thereto, and “Liabilities” means all of the foregoing,
collectively.
 
(r)  “Person” means an individual, corporation, parternship, limited liability
company, joint venture, association, trust, unincorporated organization, labor
union, estate, governmental body or other entity or group.
 
(s) “Petition Date” has the meaning ascribed to it in the second WHEREAS clause
set forth in the recitals to this Agreement.
 
(t) “Purchased Assets” means (i) any milestone payments, royalty payments and
transaction value consideration due from AzurRX to Seller, and (ii) any and all
rights to payment from AzurRX due to the Seller now or in the future from any
and all sources whatsoever, including those future contingent interests in
milestone payments, royalty payments, or transaction value consideration arising
from that certain Stock Purchase and Sale Agreement, a copy of which is attached
as Exhibit A, dated May 21, 2014 between the Sellers, AzurRX and a former
affiliate of the Sellers, ProteaBio Europe SAS.
 
(u) “Sale Order” has the meaning ascribed to it in the fourth WHEREAS clause set
forth in the recitals to this Agreement and Section 6.2(a).
 
(v) “Seller” has the meaning ascribed to it in the introductory paragraph.
 
(w) “Stock” means AzurRx’s common stock listed on the NASDAQ Capital Market
under the ticker symbol “AZRX.” On November 27, 2018, the date of the Chapter 11
Auction Sale of the Purchased Assets, the last reported sale price for the Stock
was $2.00 per share, and there were 16,940,462 issued and outstanding shares of
Stock.
 
(x) “Transaction” has the meaning ascribed to it in the third WHEREAS clause set
forth in the recitals to this Agreement.
 
1.3 Certain Usages. As used in this Agreement:
 
(a) the meanings of words and phrases used herein are equally applicable to the
singular and plural forms of those terms where appropriate; and references to
the masculine, feminine or neuter gender includes each other gender where
appropriate;
 
 
 
-3-

 
 
(b) the word “dollar” or the symbol “$” refers to the legal tender of the United
States of America;
 
(c) the words “herein,” “hereof,” “hereto,” “hereunder” and similar words refer
to this Agreement; and
 
(d) the captions and headings contained in this Agreement are for convenience of
reference only and shall not expand, limit or otherwise affect the provisions of
this Agreement or the interpretation or applicability of such provisions.
 
ARTICLE II.
The Closing; Sale and Purchase of Assets
 
2.1 The Closing. The closing of the Transaction (the “Closing”) shall take place
no later December 31, 2018, or on such other date as may be mutually agreed to
by the Parties (the “Closing Date”), and shall take place at a location and time
mutually agreed to by the Parties. TIME IS OF THE ESSENCE. Notwithstanding the
actual time of the Closing on the Closing Date, the Closing shall be deemed, for
accounting and financial reporting purposes, to have occurred as of 12:00 a.m.
on the Closing Date.
 
2.2 Sale and Purchase of the Purchased Assets.
 
(a) At the Closing, the Seller shall sell, assign, transfer and/or deliver to
the Buyer, and Buyer shall purchase and acquire from Seller, all of Seller’s
right, title and interest in and to the Purchased Assets.
 
(b)           Buyer shall not assume, take over, become liable for the payment
or performance of, or agree to perform, and shall not be obligated to assume or
otherwise discharge, any obligations or Liabilities of the Seller or its
directors, officers, shareholders or agents (acting in such capacities) of any
nature whatsoever, whether accrued or unaccrued (the “Excluded Liabilities”),
and the Auction Sale of the Purchased Assets shall be free and clear of any
Encumbrances. Without limiting the generality of the foregoing, the Excluded
Liabilities shall include:
 
(i) all Liabilities of Seller relating to or otherwise arising, whether before,
on or after the Closing Date, out of, or in connection with, any of the Excluded
Assets;
 
(ii) all Liabilities of Seller arising out of or relating to any Legal
Proceedings arising out of or in connection with events occurring on or prior to
the Closing Date, no matter when raised;
 
(iii) all Liabilities of Seller under this Agreement;
 
(iv) all Liabilities of Seller based upon Seller’s acts or omissions occurring
after the Closing Date;
 
(v) any claims (as defined in the Bankruptcy Code) arising prior to the Closing
and not expressly assumed by Buyer pursuant to this Agreement;
 
 
-4-

 
 
(vi) all Liabilities of Seller for taxes of any nature whatsoever, except as
otherwise set forth in this Agreement;
 
(vii) any payments due to any equity holders of the Seller in respect of
management or other fees; and
 
(viii) all Liabilities arising from the operation of any successor liability
laws, including “bulk sales” statutes, to the extent that non-compliance
therewith or the failure to obtain necessary clearances would subject Buyer or
the Purchased Assets to the claims of any creditors of Seller other than with
respect to any Assumed Liabilities, or would subject any of the Purchased Assets
to any Encumbrances or other restrictions.
 
2.3 Consideration. The aggregate consideration for the Purchased Assets
(collectively, the “Consideration”) shall be the sum of One Million Five Hundred
and Fifty Thousand Dollars and 00/100 ($1,550,000.00), comprised of Two Hundred
and Fifty Thousand Dollars and 00/100 ($250,000.00) of cash and One Million
Three Hundred Thousand Dollars and 00/100 ($1,300,000.00) in shares of the Stock
valued at one cent ($.01) per share above the market price of the Stock as of
the close of business on the Closing Date, as reported on the NASDAQ Capital
Market. The Stock issued to Seller shall be “restricted shares” (as such term is
defined in the Securities Act of 1933, as amended (the “Securities Act”)), and
will have the following restrictions:
 
●
None of the Stock may be transferred, sold, assigned, pledged or otherwise
disposed of by Seller prior to July 1, 2019.
 
●
On and after July 1, 2019, through and including June 30, 2020, no more than
one-sixth (1/6) of the Stock may be sold by Seller in any one (1) calendar
month.
 
●
On and after July 1, 2020, the Stock may be transferred, sold, assigned, pledged
or otherwise disposed of by Seller without restriction.
 
2.4           Allocation of Consideration. The Buyer and Seller agree to exert
their best efforts prior to Closing to agree on a mutual allocation of the
Consideration between the various Purchased Assets. In the event that Buyer and
Seller are unable to timely agree upon such an allocation, Buyer and Seller
agree that no allocation shall be referenced in this Agreement or in any other
agreements or documents executed in connection with this Agreement, and the
allocation of the Consideration between the various Purchased Assets will be
determined by the Buyer at a future date with consideration to be given
regarding appropriate tax issues.
 
2.5           Actions at the Closing. At the Closing, the following shall take
place:
 
(a) the Buyer shall execute and deliver to the Seller a certificate stating that
(i) all representations and warranties made by the Buyer in Section 3.1 hereof
are true, accurate and complete as of the Closing Date, and (ii) the Buyer has
performed and complied with all covenants and agreements to be performed and
complied with by the Buyer under this Agreement at or prior to the Closing Date;
 
 
 
-5-

 
 
(b) the Seller shall execute and deliver to the Buyer a certificate stating that
(i) all representations made by the Seller in Section 3.2 hereof are true,
accurate and complete as of the Closing Date, (ii) the Seller has performed, and
complied with all covenants and agreements to be performed and complied with by
the Seller under this Agreement at or prior to the Closing Date; and (iii) the
Seller will perform the covenants in Section 4.1 hereof.
 
(c) the Seller and the Buyer shall execute and deliver an acknowledgement that
the Closing Conditions have been fulfilled to the satisfaction of the Seller and
the Buyer or have otherwise been waived by the party benefiting from such
Closing Condition(s);
 
(d) the Seller shall apply the Initial Deposit to the Purchase Price, and the
Buyer shall pay the remaining $200,000 of the cash Consideration and deliver the
specified number of shares of Stock, as mutually determined by the Buyer and
Seller as of the Closing Date pursuant to the terms hereof.
 
(e) Buyer and Seller shall deliver such other assignments and other good and
sufficient instruments of assumption and transfer, in form and substance
satisfactory to Seller and Buyer, necessary or appropriate to transfer and
assign the Purchased Assets to Buyer.
 
2.6           Transfer of Title; Transfer Taxes. All of Seller’s right, title
and interest in and to the Purchased Assets shall be sold, conveyed, assigned,
transferred and delivered by the Seller to the Buyer at the Closing, free and
clear of all Encumbrances. All transfer, conveyance, sales, use, stamp and/or
similar state and local taxes arising from the Transaction, if any, shall be
shared equally between the Seller and the Buyer and paid at Closing. In the
event that Closing is not delayed, the Buyer and Seller may agree that the
Transaction be accomplished under Section 1146(a) of the Bankruptcy Code.
 
2.7           Free and Clear of Liens, Claims and Interests. Except to the
extent specifically provided for in this Agreement, the Purchased Assets shall
be sold, conveyed, assigned, transferred and delivered by the Seller to the
Buyer at the Closing free and clear of all liens as authorized by the Bankruptcy
Code, including, any and all liens, mortgages, pledges, security interests, real
estate and personal property taxes, restrictions, judgments, prior assignments,
Liabilities, obligations, encumbrances, charges, tenancies, licenses, covenants,
successor or transferee Liabilities and claims of any and all nature and
description whatsoever, including, without limitation, any of the foregoing
arising under, related to or resulting from the Seller’s existing Contracts,
leases, agreements and similar arrangements (collectively, “Encumbrances”).
 
2.8           Possession. Possession of the Purchased Assets shall be
surrendered by the Seller and tendered to the Buyer pursuant to a fully executed
and delivered Seller’s Closing Documents, as necessary, immediately following
the Closing.
 
 
 
 
-6-

 
 
ARTICLE III.
Representations and Warranties
 
3.1 Representations and Warranties of the Buyer. The Buyer represents and
warrants to the Seller that the following statements are true, accurate and
complete as of the Execution Date and as of the Closing Date, except that the
representations and warranties contained in paragraph (c) of this Section 3.1
shall be made only as of the Closing Date:
 
(a)
The Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the Commonwealth of Delaware and has the fully power and
authority to carry on its business.
 
(b)
The Buyer has the full legal right, power and authority to execute and deliver
this Agreement, and each other agreement, certificate and other writing executed
and delivered (or to be executed and delivered) by the Buyer hereunder, and to
perform fully its obligations hereunder and thereunder. This Agreement, and each
other agreement, certificate and other writing executed and delivered (or to be
executed and delivered) by the Buyer hereunder, have been (or will be) duly
executed and delivered by the Buyer and are (and will be) the valid and binding
obligations of the Buyer.
 
(c)
The officers, directors and/or shareholders of the Buyer, as required, have
approved this Agreement and each agreement, certificate and other writing
executed and delivered by the Buyer hereunder, and all actions to be taken in
connection with the transactions contemplated by this Agreement, have been duly
authorized on the part of the Buyer.
 
            
3.2            
Representations and Warranties of the Seller. The Seller hereby represents and
warrants to the Buyer that the following statements are true, accurate and
complete as of the date hereof and as of the Closing Date:
 
(a) The Seller has all necessary corporate power and authority on behalf of the
Seller and Seller’s estate to enter into this Agreement and, subject to
Bankruptcy Court approval, to carry out the transactions contemplated hereby.
 
(b) All actions required to be taken by Seller to authorize the execution,
delivery and performance of this Agreement and all other agreements contemplated
hereby have been duly and properly taken or obtained by Seller. No other action
on the part of such Seller is necessary to authorize the execution, delivery and
performance of this Agreement and all other agreements contemplated hereby. This
Agreement has been duly and validy executed and delivered by the Seller and,
assuming due and valid execution by Buyer, this Agreement constitutes a valid
and binding obligation of Seller enforceable in accordance with its terms.
 
(c) The Seller is authorized to convey the Purchased Assets pursuant to a Final
Order of the Bankruptcy Court in the Bankruptcy Case to carry out the
Transaction contemplated hereby.
 
(d) Neither the execution and delivery of this Agreement, nor the consummation
of the Transaction contemplated herein by the Seller, nor compliance with any of
the material provisions of this Agreement by Seller, will violate, conflict with
or result in a breach of any material provision of Seller’s articles of
incorporation, bylaws, or any other organizational documents of Seller.
 
(e) Seller represents that it is accepting the Stock for its own account, for
investment purposes only and not with a view to distribution or resale to others
in contravention of the registration requirements of the Securities Act.
 
 
-7-

 
 
ARTICLE IV.
Covenants
 
4.1 Covenants of Seller. As part of, and in connection with, the Transaction,
the Seller covenants and agrees as follows:
 
(a) Negative Covenants. From the Execution Date until the Closing Date, Seller
shall not, without the prior written consent of Buyer, or except as may be
required by law or Seller’s filing of the Bankruptcy Case, take any action
outside the ordinary course of business that would have a material adverse
effect on the Purchased Assets.
 
(b) Cooperation. Seller shall cooperate in good faith with Buyer and its
authorized representatives and attorneys: (i) in Buyer’s efforts to obtain all
consents, approvals, authorizations, clearances and licenses required to carry
out the Transaction contemplated by this Agreement or which Buyer reasonably
deems necessary or appropriate; and (ii) in the preparation of any document or
other material which may be required by any governmental agency as a predicate
to or result of the Transaction.
 
(c) Seller’s Efforts to Close. Subject to the provisions of Article V, Seller
shall use commercially reasonable efforts to satisfy all of the conditions
precedent set forth in Section 6.2 to its or Buyer’s obligations under this
Agreement to the extent that Seller’s action or inaction can control or
reasonably influence the satisfaction of such conditions.
 
(d) Bankruptcy Proceedings. The Seller shall use commercially reasonable efforts
to obtain entry, as promptly as practicable, of the Sale Order, general approval
of the Transaction and such other relief from the Bankruptcy Court as may be
necessary or appropriate in connection with this Agreement and the consummation
of the Transaction contemplated hereby.
 
(e) Bankruptcy Code Section 363(m). The Buyer and the Seller acknowledge and
agree that the Buyer is a “good faith purchaser” within the meaning of Section
363(m) of the Bankruptcy Code and is thereby entitled to the Bankruptcy Code
protection afforded good faith, arm’s length purchasers. At its option and
notwithstanding anything to the contrary contained in this Agreement, the Buyer
may close this Transaction subsequent to the entry of the Sale Order and during
the applicable period for appeal, without waiving the protection afforded the
Buyer pursuant to Section 363(m) of the Bankruptcy Code. The Seller further
acknowledges that the Buyer has negotiated in good faith and at arm’s length
with the Seller.
 
4.2 Covenants of Buyer. As part of, and in connection with, the Transaction, the
Buyer covenants and agrees as follows:
 
(a) Buyer’s Efforts to Close. Subject to the provisions of Article V, Buyer
shall use commercially reasonable efforts to satisfy all of the conditions
precedent set forth in Section 6.1 to its or Seller’s obligations under this
Agreement to the extent that Buyer’s action or inaction can control or
reasonably influence the satisfaction of such conditions.
 
 
 
-8-

 
 
(b) Conduct Pending Closing. Prior to consummation of the Transaction
contemplated hereby or the termination or expiration of this Agreement pursuant
to its terms, unless Seller shall otherwise consent in writing, Buyer shall not
take any action or fail or omit to take any action which would cause any of
Buyer’s representations and warranties set forth in Section 3.1 to be inaccurate
or untrue in any material respect as of the Closing.
 
(c) Cooperation by the Buyer. If the Seller shall transfer any of the Stock
issued under this Agreement pursuant to Rule 144, the Buyer shall cooperate with
the Seller and shall provide the Seller with such information and assistance
(including, but not limited to, the timely delivery of an opinion of the Buyer's
counsel to the Buyer's transfer agent) as the Seller shall reasonably request to
timely effect such transfer. Without limiting the general nature of the
foregoing obligation, the Buyer shall: (i) make and keep available public
information, as those terms are contemplated by Rule 144 promulgated by the
Securities and Exchange Commission (the "SEC") under the Securities Act;
(ii) timely file with the SEC all reports and other documents required to be
filed under the Securities Act and the Securities Exchange Act of 1934, as
amended (the "Exchange Act"); and (iii) furnish to the Seller forthwith upon
request a written statement by the Buyer as to its compliance with the reporting
requirements of the Securities Act and the Exchange Act, a copy of the most
recent annual or quarterly report of the Buyer, and such other information as
the Seller may reasonably request in order to avail itself of any rule or
regulation of the SEC allowing the Seller to sell the Stock issued to the Seller
under this Agreement without registration.
 
ARTICLE V.
Appeal
 
5.1           Appeal of Sale Order. In the event an appeal is taken or a stay
pending appeal is requested from the Sale Order, Seller shall immediately notify
Buyer in writing of such appeal or stay request and shall provide to Buyer
promptly a copy of the related notice of appeal or order of stay. Seller shall
also provide Buyer with written notice of any motion or application filed in
connection with any appeal from either of such orders. In the event of an appeal
of the Sale Order, Seller shall be primarily responsible for drafting pleadings
and attending hearings as necessary to defend against the appeal.
 
ARTICLE VI.
Conditions of the Closing; Termination of Agreement
 
6.1           Conditions to Obligation of the Seller to Close. The obligation of
the Seller to consummate the Transaction shall be subject to satisfaction of
each of the following conditions on or prior to the Closing Date unless
specifically waived in writing by Seller in whole or in part at or prior to the
Closing:
 
(a) the Buyer shall have executed and delivered all documents, instruments and
certificates required to be executed and delivered pursuant to this Agreement;
 
(b) the representations and warranties of Buyer contained in Section 3.1 hereof
shall be true, accurate and complete as of the Closing Date, with the same
effect as though made at such date and time, except to the extent waived by the
Seller, and the Buyer shall have performed and complied with all material
covenants and agreements to be performed and complied with by the Buyer at or
prior to the Closing Date;
 
 
 
-9-

 
 
(c) Buyer shall have tendered the Consideration, including delivering the shares
of Stock required pursuant to Section 2.3, as evidence by a fully valid stock
certificate delivered to Seller’s counsel, Christopher Schueller, Esq., Buchanan
Ingersoll & Rooney, PC, One Oxford Centre, 301 Grant Street, 20th Floor,
Pittsburgh, PA 15219-1410;
 
(d) no injunction shall have been obtained restraining, delaying or prohibiting,
and no suit, action or other legal proceeding shall be pending before any court,
arbitral panel, or governmental authority in which it is sought to restrain,
delay or prohibit, the consummation of any part of the Transaction contemplated
by this Agreement; and
 
(e) the Sale Order shall have been entered and shall have become a Final Order.
 
6.2. Conditions to Obligation of the Buyer to Close. The obligation of the Buyer
to consummate the Transaction shall be subject to satisfaction of each of the
following conditions on or prior to the Closing Date unless specifically waived
in writing by Buyer in whole or in part at or prior to the Closing:
 
(a) the Bankruptcy Court shall have entered an order in form and substance
satisfactory to Buyer authorizing the Sale (the “Sale Order”), and the Sale
Order shall have become a Final Order;
 
(b) the Seller shall have executed and delivered all documents, instruments and
certificates required to be executed and delivered pursuant to this Agreement;
 
(c) the representations and warranties of the Seller contained in Section 3.2
hereof shall be true, accurate and complete as of the Closing Date, with the
same effect as though made at such date and time, except to the extent waived by
the Buyer in writing, and the Seller shall have performed and complied with all
covenants and agreements to be performed and complied with by the Seller,
including, without limitation, the delivery and/or completion of those items set
forth in Section 4.1(a) – (e), at or prior to the Closing Date;
 
(d) all actions by the Seller required by Section 2.5 hereof shall have been
taken to the reasonable satisfaction of the Buyer;
 
(e) no injunction shall have been obtained restraining, delaying or prohibiting,
and no suit, action or other legal proceeding shall be pending before any court,
arbitral panel, or governmental authority in which it is sought to restrain,
delay or prohibit, the consummation of any part of the Transaction contemplated
by this Agreement; and
 
(f) the Purchased Assets shall be free and clear of all liens as authorized by
the Bankruptcy Code, including any and all Encumbrances.
 
6.3 Commercially Reasonable Efforts. The conditions to the consummation of the
Transaction set forth in Sections 6.1 and 6.2 hereof are herein collectively
referred to as “Closing Conditions.” Neither the Seller, on the one hand, nor
the Buyer, on the other hand, may assert the failure of any Closing Condition
that has been caused by any action or failure to act by such party, it being
understood and agreed that the parties will use all commercially reasonable
efforts to ensure that all Closing Conditions are satisfied.
 
 
 
-10-

 
 
6.4 Waiver of Closing Conditions. Subject to the provisions of Section 6.3
hereof:
 
(a)           If any of the Closing Conditions specified in Section 6.1 hereof
have not been fulfilled, the Seller may nevertheless, at its election, proceed
with the Closing upon the consent of the Committee or Bankruptcy Court order;
any such election to proceed with the Closing shall be evidenced by an executed
certificate of the Seller and shall constitute a waiver of the applicable
Closing Conditions by the Seller; and
 
(b) If any of the Closing conditions specified in Section 6.2 hereof have not
been fulfilled, the Buyer may nevertheless, at its election, proceed with the
Closing; any such election to proceed with the Closing shall be evidenced by a
certificate of the Buyer executed by its authorized representative and shall
constitute a waiver of the applicable Closing Conditions by the Buyer.
 
6.5 Termination of Agreement. This Agreement and the Transaction may be
terminated at any time prior to the Closing Date as follows, and in no other
manner:
 
(a) at any time prior to the Closing Date by the mutual written consent of the
Seller, Committee and the Buyer or a Bankruptcy Court order;
 
(b) by the Seller by written notice to the Buyer if the Buyer materially
breaches or violates any other provision of this Agreement and fails to cure
such breach within thirty (30) days of such written notice;
 
(c) by the Buyer by written notice to the Seller if the Seller materially
breaches or violates any provision of this Agreement or if any of the other
requirements of the Agreement have not been satisfied;
 
(d) subject to the provisions of Sections 6.3 and 6.4 above, by Buyer or Seller,
as applicable, in the event any of the conditions precedent to such party’s
obligation to close set forth in Sections 6.1 and 6.2, respectively, have not
been fulfilled as of the Closing Date; and/or
 
(e) by either the Seller or the Buyer by notice to the other Party if the
Closing has not occurred on or before the Closing Date.
 
ARTICLE VII.
Miscellaneous
 
7.1 Entire Agreement; Amendments. This Agreement is intended by the Parties to
be the final, complete and exclusive expression of the agreements and
understandings between them relating to the subject matter hereof. This
Agreement supersedes any and all prior oral or written agreements,
understandings and negotiations between the Parties relating to the subject
matter hereof, all of which agreements, understandings and negotiations are
merged with and into this Agreement. No amendment, modification, recission,
waiver, or release of any provision of this Agreement shall be effective unless
set forth in writing and signed by the Party or Parties to be bound thereby and
the Committee or is otherwise approved by the Bankruptcy Court. In the event of
any conflict or apparent conflict between the terms of this Agreement and the
terms and conditions of the Sale Order, the terms of the Sale Order shall
control. Without limiting the foregoing, the terms of this Agreement and the
terms of the Sale Order shall, to the fullest extent possible, be read and
interpreted together, and, to the extent of any conflict or apparent conflict,
each of said documents shall be interpreted to provide Buyer with the fullest
rights available at law to acquire the Purchased Assets free and clear of all
liens and Encumbrances.
 
 
 
-11-

 
 
 
7.2 No Third-Party Benefits Intended. The representations and warranties and
covenants and agreements and undertakings contained in this Agreement are solely
for the benefit of the Parties hereto and their respective successors and
permitted assigns and, nothing herein, expressed or implied is intended to
confer any rights on any other person.
 
7.3 Joint Negotiation and Drafting. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event of any ambiguity or
question of intent or interpretation hereunder, this Agreement shall be
construed in accordance with the immediately preceding sentence and no
presumption or burden of proof shall favor or disfavor any Party by virtue of
the authorship of any provision of this Agreement.
 
7.4 Further Assurances. Each Party shall execute and deliver such instruments
and take such other action as shall be reasonably required, or as shall be
reasonably requested by any other Party, in order to carry out the Transaction
and otherwise to give effect to this Agreement, at or prior to and after the
Closing Date.
 
7.5 Choice of Law. This Agreement, and each other agreement, certificate and
other writing executed and delivered hereunder, and the legal relations between
the parties shall, in all respects, be governed by, and construed in accordance
with, the laws of the State of West Virginia, without regard to principles of
conflict of laws.
 
7.6 Notices. Any notices, consents or other communications by or between the
Parties required or permitted hereunder shall be in writing, and shall be
sufficiently given if hand delivered or sent by registered mail or certified
mail, postage prepaid, by facsimile transmission with confirmed receipt or by
overnight courier or delivery service addressed or sent by facsimile
transmission as follows:
 
To the Seller:
Protea Biosciences Group, Inc.
100 Fleet Street – Suite 201
Pittsburgh, PA 15220
Attn: Leo Harris, Director
Email: Harris36@myactv.net
 
With a copy to:
 
Christopher Schueller, Esq.
Buchanan Ingersoll & Rooney, PC
One Oxford Centre
301 Grant Street, 20th Floor
Pittsburgh, PA 15219-1410
Email: christopher.schueller@bipc.com
 
 
 
-12-

 
 
 
To the Buyer:
 
Thijs Spoor
AzurRx Biopharma, Inc.
760 Parkside Avenue
Downstate Biotechnology Incubator, Suite 304
Brooklyn, NY 11226
Email: tspoor@azurrx.com
With copy to:
 
David C. McGrail, Esq.
McGrail & Bensinger LLP
888-C 8th Avenue #107
New York, NY 10019
Email: dmcgrail@mcgrailbensinger.com 
 
Any Party may change such party’s address and/or facsimile number by giving
notice of such change to the other Parties in accordance with this Section 7.6.
 
7.8           Assignments. The obligations and duties under this Agreement may
not be assigned or transferred, in whole or in part, by operation of law or
otherwise, by any Party and any attempt to do so shall be null and void.
Notwithstanding the foregoing, the Buyer reserves the right to designate an
assigne of this Agreement provided such assignee honors and fulfills its
obligations and duties hereunder; however, any such assignment shall not relieve
Buyer of any of its obligations under this Agreement.
 
7.9           Counterparts. This Agreement and any other agreement, certificate
or other writing to be executed and delivered in connection with the Closing may
be executed in one or more counterparts, and by different parties on different
counterparts, each of which shall be considered an original and all of which
shall be considered one and the same agreement, certificate or other writing, as
the case may be, and shall become effective when one or more counterparts have
been executed and delivered to each of the parties. One or more counterparts of
this Agreement or any other agreement, certificate or other writing to be
executed and delivered in connection with the Closing may be delivered by
facsimile transmission or electronic mail with the intent that it or they shall
constitute an original counterpart hereof or thereof.
 
7.10                      Other Activities by the Seller. Nothing contained in
this Agreement shall restrict, limit or otherwise affect the right and ability
of the Seller to use, operate, sell or otherwise dispose of the Excluded
Assests.
 
7.11                      Binding Effect. This Agreement, and each other
agreement, certificate and other writing executed and delivered hereunder, shall
inure to the benefit of, and be enforceable by, the Parties and their respective
successors and permitted assigns.
 
 
 
-13-

 
 
 
7.12                      Transaction Costs. Each Party shall pay its own
expenses in connection with this Agreement.
 
7.13                      Bulk Sales. The Parties agree to waive compliance with
any “bulk sales” or similar laws that may be applicable to the Transaction to
the extent permitted by law.
 
7.14                      Severability. The provisions of this Agreement shall
not be deemed to be severable and the invalidity or unenforceability of any
provisions of this Agreement shall, at the option of the Buyer, invalidate the
other provisions hereof.
 
7.15                      Broker. Each Party hereto represents and warrants to
the other Parties that it is has had no interaction or agreement with any broker
for this Transaction which would result in or require the payment of a brokerage
commission, other than Stone Pier Capital, which was retained by Seller and to
whom Seller shall pay compensation as approved by the Bankruptcy Court.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE FOLLOWS]
 
 
 
-14-

 
IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
on its behalf by one of its duly authorized representative, all as of the day
and year first above written.
 
SELLER:
PROTEA BIOSCIENCES, INC., a Delaware corporation
 
By: /s/ John W. Teitz
Name: John W. Teitz
Title: Chief Restructuring Officer

 
PROTEA BIOSCIENCES GROUP, INC., a Delaware corporation
 
By: /s/ John W. Teitz
Name: John W. Teitz
Title: Chief Restructuring Officer
 
BUYER:
AZURRX BIOPHARMA, INC.
 
By: /s/ Thijs Spoor
Name: Thijs Spoor
Title: President, Chief Executive Officer
 
 
 
 
 
-15-
